FRANK D. UPCHURCH, Jr., Judge.
The husband appeals from a judgment denying his petition to modify a previously entered order regarding child custody and support. This order, in which the wife was awarded $500 per month as child support, apparently contemplated that the parties’ *1311son would reside with the mother. However, at the hearing on the husband’s petition for modification, it was clear that the son was living on his own in a trailer provided by the father. In these circumstances, the award of child support should have been reduced to the amount required to meet the needs of the two younger children during their visitation periods with their mother.1 Accordingly, we reverse the judgment and remand the case with directions to reduce the child support to an appropriate amount.
REVERSED and REMANDED.
SHARP and COWART, JJ., concur.

. The court had previously found that the wife required the financial assistance of the husband to provide for the children during her custody times with them.